EXHIBIT 10.1 Fiscal Year 2016 Long-Term Equity Incentive Awards (Restricted Stock Performance-Based Vesting) Named Executive Officer Restricted Stock* (Performance-Based Vesting) (#) Restricted Stock* (Performance-Based Vesting TSR) (#) Michael R. Benkel Executive Vice President, Planning and Allocations Laura A. Coffey Executive Vice President, Interim Chief Financial Officer Catherine David Executive Vice President, Merchandising Sharon M. Leite Executive Vice President, Sales and Customer Experience *These equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock Incentive Plan, restated as amended through March 25, 2011. The respective forms of award agreements are attached as Exhibits 10.2 and 10.3. The grants were effective May 11, 2015.
